Name: Decision of the EEA Joint Committee No 177/1999 of 17 December 1999 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: transport policy;  technology and technical regulations;  land transport;  organisation of transport
 Date Published: 2001-03-15

 Avis juridique important|21999D0177Decision of the EEA Joint Committee No 177/1999 of 17 December 1999 amending Annex XIII (Transport) to the EEA Agreement Official Journal L 074 , 15/03/2001 P. 0004 - 0005Decision of the EEA Joint CommitteeNo 177/1999of 17 December 1999amending Annex XIII (Transport) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XIII to the Agreement was amended by Decision No 169/1999 of the EEA Joint Committee of 26 November 1999(1).(2) Council Directive 1999/37/EC of 29 April 1999 on the registration documents for vehicles(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 24b (Council Regulation (EC) No 2411/98) in Annex XIII to the Agreement:"24c. 399 L 0037: Council Directive 1999/37/EC of 29 April 1999 on the registration documents for vehicles (OJ L 138, 1.6.1999, p. 57).The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations.The EFTA States shall issue registration certificates based on the model described in Annex I to the Directive or based on the model described in Annexes I and II to the Directive and adapted as follows:(a) in point IV, second indent of Annex II, the following shall be added:'IS IcelandFL LiechtensteinN Norway';(b) in point IV, fourth indent of Annex I, the words 'other languages of the European Community' shall be replaced by 'languages of the European Community and of the other EFTA States';(c) in point IV, fifth indent of Annex I, the words 'European Community' shall be replaced by 'European Economic Area';(d) in point IV, second indent of Annex II, the following shall be added in the second indent:'IS IcelandFL LiechtensteinN Norway';(e) in point IV, fourth indent of Annex II, the words 'other languages of the European Community' shall be replaced by 'languages of the European Community and of the other EFTA States';(f) in point IV, fifth indent of Annex II, the words 'European Community' shall be replaced by 'European Economic Area'."Article 2The texts of Directive 1999/37/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 18 December 1999, provided that all notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 17 December 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 61, 1.3.2001, p. 25.(2) OJ L 138, 1.6.1999, p. 57.